Title: To James Madison from Albert Gallatin, 13 August 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


13 August 1801, Treasury Department. Encloses copy of his 13 Aug. letter to Bird, Savage, and Bird remitting £16,138 5s. 2d. in accordance with JM’s requisition in his letter of 2 July. Recommends that the firm receive instructions from State Department designating the payees and the particular expense accounts to be charged.
 

   RC and enclosure (DNA: RG 59, ML). RC 1 p.; in a clerk’s hand, signed by Gallatin. Enclosure 4 pp. RC and enclosure reproduced in Papers of Gallatin (microfilm ed.), reel 5.


   Letter not found (calendared in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:376).

